     Case 2:19-cv-00382-GMN-PAL Document 19 Filed 04/08/19 Page 1 of 3

 1   BRADFORD R. JERBIC
     City Attorney
 2   Nevada Bar No. 1056
     By: JACK O. ESLINGER
 3   Deputy City Attorney
     Nevada Bar No. 8443
 4   495 South Main Street, Sixth Floor
     Las Vegas, NV 89101
 5   (702) 229-6629
     (702) 386-1749 (fax)
 6   Email: jeslinger@lasvegasnevada.gov
     Attorneys for CITY OF LAS VEGAS
 7

 8                               UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10     JANE DOE, an Individual,

11                            Plaintiff,

12            vs.

13     CITY OF LAS VEGAS, CITY OF
       HENDERSON, NATHAN HANNIG, an
14     Individual, MARIO RUEDA, an Individual,
       RUBEN SANCHEZ, an Individual, JAMES
15     SUAREZ, an Individual, JONATHAN
       CUFF, an Individual, JOSEPH "JOE"                     CASE NO. 2:19-cv-0382-GMN-PAL
16     VANEK, an Individual, JAROD BARTO, an
       Individual, CODY RACINE, an Individual,
17     JASON TULLIS, an Individual, and ZACH
       YEOMAN, an Individual, WILLIAM
18     MCDONALD, an Individual, and as an
       Individual, JON STEVENSON, an
19     Individual, JOHN DOE #1, likely an
       Individual, DOES I-X; ROE
20     CORPORATIONS I-X,

21                            Defendant.

22
                            STIPULATION AND ORDER TO CONTINUE
23                          EARLY NEUTRAL EVALUATION SESSION
24                                          (FIRST REQUEST)
25          Plaintiff JANE DOE, Defendant CITY OF LAS VEGAS (hereinafter referred to as
26   “City”), and Defendant CITY OF HENDERSON are in receipt of the Court’s Order Scheduling
27   Early Neutral Evaluation Session (“ENE”) [Dkt. No. 14] and hereby stipulate and respectfully
28   request that the Court continue the date of the Early Neutral Evaluation Session which is
     Case 2:19-cv-00382-GMN-PAL Document 19 Filed 04/08/19 Page 2 of 3

 1   currently scheduled on Tuesday, April 23, 2019, at 9:00 a.m., for a period of approximately sixty

 2   (60) days. Plaintiff and the City of Las Vegas have entered into a Stipulation and Order for

 3   Extension of Time (First Request) in order to continue the City’s deadline to Answer or

 4   otherwise respond to Plaintiff’s Complaint and to oppose or otherwise respond to Plaintiff’s

 5   Motion for Leave to Proceed Anonymously as follows: by forty-five (45) days from March 25,

 6   2019 to May 9, 2019 for Defendant to respond to Plaintiff’s Motion to Leave to Proceed

 7   Anonymously (“Motion”) [Dkt. No. 8]; and forty-five (45) days from March 28, 2019 to May

 8   13, 2019 for Defendant to respond to Plaintiff’s Complaint and Jury Demand (“Complaint”)

 9   [Dkt. No. 1]. This Stipulation was filed with the Court [Dkt. 11] on March 27, 2019, but has yet

10   to be approved by the Court.

11          The parties believe that the ENE is premature since Plaintiff is continuing to serve the

12   individual defendants, and at this juncture the City has not determined which, if any, of the

13   named City employees will be provided a defense or legal counsel. Accordingly, while the City

14   does not represent any of the employees at this juncture, the intent of this stipulation would be to

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///




                                                     2
     Case 2:19-cv-00382-GMN-PAL Document 19 Filed 04/08/19 Page 3 of 3

 1   apply the same extension to those individuals. This first extension request is not being sought to

 2   unduly delay the proceedings; rather, for the good cause discussed above.

 3    DATED this 8th day of April 2019.               DATED this 8th day of April 2019.
 4    HKM EMPLOYMENT ATTORNEYS LLP                    BRADFORD R. JERBIC
                                                      City Attorney
 5
               /s/ Jenny Foley                                   /s/ Jack Eslinger
 6    By:                                             By:
             JENNY L. FOLEY, PH.D., ESQ.                      JACK O. ESLINGER
 7           Nevada Bar No. 9017                              Deputy City Attorney
             1785 E. Sahara Avenue, #300                      Nevada Bar No. 8443
 8           Las Vegas, NV 89104                              495 South Main Street, Sixth Floor
             Attorneys for Plaintiff                          Las Vegas, NV 89101
 9                                                            Attorneys for Defendant
                                                              City of Las Vegas
10
      DATED this 8th day of April 2019.
11
      CITY OF HENDERSON
12

13             /s/ Brian Reeve
      By:
14           BRIAN R. REEVE
             Assistant City Attorney
15           Nevada Bar No. 10197
             240 Water Street, MSC 144
16           Henderson, NV 89015
             Attorneys for Defendant
17           City of Henderson
18
                                                      IT IS SO ORDERED.
19
20
                                                      ______________________________________
21                                                    UNITED
                                                      UNITEDSTATES    DISTRICT
                                                                 STATES        COURT JUDGE
                                                                        MAGISTRATE    JUDGE
22                                                     April 9, 2019
                                                      _____________________
                                                      DATE
23

24

25

26

27

28




                                                    3
